EXHIBIT 10.4


DISCLOSURE AND RELEASE AGREEMENT|
RELATED TO THE EXCHANGE OF
NON-PLAN OPTIONS FOR
STOCK OPTIONS UNDER THE
NOVADEL PHARMA INC. 1998 STOCK OPTION PLAN

You entered into a Non-Plan Nonqualified Stock Option Agreement with NovaDel
Pharma Inc. (the “Company”) on February 28, 2005 (“2005 Agreement”). Under the
terms of the 2005 Agreement you were issued an option under a “nonqualified
non-plan” in FIFTY THOUSAND (50,000) SHARES of the Company’s common stock, par
value $.001 per share.

The Company has since determined that the Company’s issuance of such options
could give rise to compliance issues regarding the continued listing standards
of the American Stock Exchange and the Company therefore desires to cancel the
non-plan options issued since May 11, 2004, under the nonqualified non-plan. The
Company proposes to issue you new options under the existing NovaDel Pharma Inc.
1998 Stock Option Plan (“1998 Plan”).

The terms of the 1998 Plan and the form agreement thereto are not identical to
the terms of the 2005 Agreement. The below summary outlines the differences
between the 2005 Agreement and the 1998 Plan Stock Option Agreement that the
Company proposes to enter into with you (“Agreement”). Unless otherwise defined
herein, all capitalized terms are defined in either the Agreement or the 1998
Plan. You should carefully read the 2005 Agreement and the 1998 Plan attached to
your Agreement and consider all of the information provided in this Disclosure.
You are encouraged to consult your own legal counsel before entering into the
Agreement offered to you along with this Disclosure and Release.

SUMMARY OF YOUR 1998 PLAN STOCK OPTION AGREEMENT

  1. You are granted an option for fifty thousand shares of the Company’s common
stock. The Option is for the same number of shares and is the same class of the
Company’s stock as your existing option under the 2005 Agreement (“Non-Plan
Option”).


  2. The exercise price is $1.41 for each share of common stock you purchase
under the Agreement. The exercise price is the same exercise price as under your
2005 Agreement.


  3. Your Option under the 1998 Plan will have the same vesting schedule as your
Non-Plan Option. Your vesting schedule is:


  a. 16,666 Option shares vest on or after February 27, 2006;

  b. 16,667 Option shares vest on or after February 27, 2007;

  c. 16,667 Option shares vest on or after February 27, 2008.




--------------------------------------------------------------------------------

  4. The Option under your Agreement will expire on February 27, 2010. The term
of your Option is the same as the term of your existing Non-Plan Option.


  5. Similar to the terms of your Non-Plan Option, if your directorship
terminates other than “For Cause” (as defined in your Agreement) or due to your
death or Disability (as defined in your Agreement), your vested Options as of
the date of such Termination shall continue to be exercisable by you under the
terms of the 1998 Plan and your Agreement.


  6. Similar to the terms of your 2005 Agreement, if your directorship is
terminated For Cause, as defined in your Agreement, then you forfeit your Option
under your Agreement.


  7. Similar to the terms of your Non-Plan Option, if your directorship
terminates due to your death or Disability, your Options are deemed to vest and
remain exercisable pursuant to the terms of your Agreement.


SUMMARY OF MATERIAL DIFFERENCES BETWEEN
YOUR 2005 AGREEMENT AND YOUR
1998 PLAN STOCK OPTION AGREEMENT

  1. Your Agreement provides that upon your death or Disability, your Options
may continue to be exercised for the term of your Option as set forth in your
Agreement. Your Option expires on February 27, 2010. The 2005 Agreement did not
define Disability. The Agreement provides a definition of Disability in Section
8.


  2. “For Cause” is defined in your Agreement in Section 10. For Cause was not
defined in your 2005 Agreement.




--------------------------------------------------------------------------------

RELEASE AND DISCHARGE

The undersigned, his successors and assigns do hereby give up any and all of his
rights in the 2005 Agreement entered into between the undersigned and the
Company on February 28, 2005 and does hereby release, acquit and forever
discharge the Company from any and all actions, causes of actions, claims,
damages, liabilities, costs and all claims of any nature or kind whatsoever for
economic loss or otherwise, known or unknown, due to the exchange of the
undersigned’s Non-Plan Options for an Option under the 1998 Plan. The
undersigned states, pursuant to his signature hereunder, that he has read and
fully understands this release and that he has the opportunity to consult his
own legal counsel before entering into this release.

/s/ CHARLES NEMEROFF               /s/ GARY A. SHANGOLD               Charles
Nemeroff, Optionee   Gary A. Shangold, M.D.,      President and CEO  